Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed on 04/14/2021, with respect to claim 11 are moot because new passage is being cited from the current prior art.
Applicant’s arguments with respect to Pelletier as a reference is persuasive. A new primary reference is being used in the current rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Pelletier’866 (WO 2015116866 A1) in view of Chen (US 20180041889).

Regarding claim 1, Pelletier'866 discloses that “A first wireless transmit/receive unit (WTRU) comprising: a processor (Pelletier’866, in at least Fig. 1B: Processor 118) configured to: determine a first priority associated with the first WTRU based on one or more of downlink control information (DCI) or a logical channel prioritization (Pelletier'866, in at least [0198]: Such DCI may include a single alternative grant, or a plurality of alternative grants (in which case the relative priority level between each alternative grants may be a function of the order/position of the grant in the concerned DCI), and [1097], [0199]); determine a second priority associated with a downlink payload of the second WTRU; determine that the second priority is greater than the first priority; and adjust an uplink transmission power of the first WTRU based on the first priority and the second priority (Pelletier'866, in at least [0217]: Where power scaling is needed, the WTRU may first determine a priority for the applicable MAC entities such that a priority order is established, then allocate power to transmissions of the MAC entity with the highest priority, and any remaining power to the other entities either in decreasing priority order or by splitting remaining power equally to the different MAC entities).”
Pelletier'866 does not expressly disclose that receive, from a second WTRU, an interference measurement reference signal (IMRS) transmission; measure the received IMRS transmission.
Chen teaches that receive, from a second WTRU, an interference measurement reference signal (IMRS) transmission; measure the received IMRS transmission (Chen, in at least Fig.4 and [0060]: … a discovery signal is detected by the discovery signal detector 27.  The interference is calculated by the interference calculator 29; and [0028]: A discovery sequence is based on, for example, a physical random access channel (PRACH), a sounding reference signal (SRS), and/or a primary synchronization signal (PSS)/secondary synchronization signal (SSS).  In addition, the message of the discovery signal is carried by using, for example, a physical uplink shared channel (PUSCH)) “.”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Chen’s teaching in the unit of Pelletier'866 so that the interference from other WRTUs can be removed based on the calculated or estimated interference measurement, and the transmit power of other WRTUs causing the interference can be adjusted accordingly to mitigate the interference.

Regarding claim 2, Chen further teaches that “The first WTRU of claim 1, wherein the second priority associated with the downlink payload to the second WTRU is indicated in the received IMRS transmission (Chen, in at least Fig. 2B and [0032-0033]: … the relay station discovery signal transmitted from DUE 4 is received by DUE 1 to DUE 3. Each of DUE 1 to DUE 3 calculates a priority value. The priority value indicates the priority of operating as a relay station, which will be described later in detail. DUE 1 to DUE 3 may calculate the priority value only when data type information included in the received discovery message indicates a specified type).”

Regarding claim 3, Pelletier'866 further discloses that “The first WTRU of claim 1, wherein the uplink transmission power is reduced when the second priority is greater than the first priority (Pelletier'866, in at least [0217]: Where power scaling is needed, the WTRU may first determine a priority for the applicable MAC entities such that a priority order is established, then allocate power to transmissions of the MAC entity with the highest priority, and any remaining power to the other entities either in decreasing priority order or by splitting remaining power equally to the different MAC entities).”

Regarding claim 4, Chen further teaches that “The first WTRU of claim 3, wherein an amount that the uplink transmission power is reduced is based on one or more of the measured IMRS transmission or a receive power determined by measuring the IMRS transmission (Chen, in at least [0044]: Equation shows transmission power P is reduced by w5*INTER. Each of w1-w5 indicates a weight. Each of w1-w5 is zero or a positive value. RSRP(S) indicates the received power of a reference signal received from a source terminal device. RSRP(D) indicates the received power of a reference signal received from a destination device).”

Regarding claim 5, Chen further teaches that “The first WTRU of claim 1, wherein the processor is further configured to determine one or more of: an identity of the second WTRU and one or more characteristics of the second WTRU based on the received IMRS transmission, or a reference signal received power (RSRP) associated with the second WTRU based on the measurement of the IMRS (Chen, in at least Figs. 2A-2C and [0028]: … the discovery signal carries a message including identification information of a source terminal device of the discovery signal… A discovery sequence is based on, for example, a physical random access channel (PRACH), a sounding reference signal (SRS), and/or a primary synchronization signal (PSS)/secondary synchronization signal (SSS). In addition, the message of the discovery signal is carried by using, for example, a physical uplink shared channel (PUSCH)).”

Regarding claim 6, the claim is interpreted and rejected for the same reason as set forth in claim 1 above.
Regarding claim 7, the claim is interpreted and rejected for the same reason as set forth in claim 2 above.
Regarding claim 8, the claim is interpreted and rejected for the same reason as set forth in claim 3 above.
Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 4 above.
Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 5 above.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180041889) in view of Yang (US 20190373635).

Regarding claim 11, Chen discloses that “A first wireless transmit/receive unit (WTRU) comprising: a processor (Chen, in at least Fig. 5: processor 10a) configured to: determine a reference signal received power (RSRP) of one or more transmission/reception points (TRPs) (Chen, in at least Figs. 3, 4 & 9 and [0096], lines 1-4: The transmission source discovery signal carries a discovery message including the selection parameter, as illustrated in FIG. 2C. The selection parameter includes an RSRP on a destination side,…); determine to send an interference measurement reference signal (IMRS) transmission based on the determined RSRP (Chen, in at least [0037], last 5 lines: … the relay station discovery signal is used as a reference signal in the measurement of the RSRP. In the example illustrated in FIG. 1, each of DUE 1 to DUE 3 measures the received power of the relay station discovery signal transmitted from DUE 4); send, to a second WTRU, the IMRS transmission that indicates the priority of the upcoming downlink data (Chen, in at least [0059]: The RSRP calculator 28 calculates the received power of a reference signal (for example, the discovery signal/relay station discovery signal) that is transmitted from another terminal device. The received power obtained by the RSRP calculator 28 may be used to calculate the priority value, wherein priority is indicated based on RSRP; [0037], last 5 lines: … the relay station discovery signal is used as a reference signal in the measurement of the RSRP; and [0087], lines 5-16: DUE 7a and DUE 7e that belong to the first group calculate priority values, and transmit the priority values to a source terminal device (DUE 4), only when DUE 7a and DUE 7e receive a relay station discovery signal that specifies a data type (for example, a report to the police) that corresponds to the first group. DUE 7b and DUE 7 d that belong to the second group calculate priority values, and transmit the priority values to the source terminal device (DUE 4), only when DUE 7b and DUE 7d receive a relay station discovery signal that specifies a data type (for example, a report to the fire station) that corresponds to the second group).”
Chen dose not expressly disclose that receive downlink control information (DCI); determine a priority of upcoming downlink data based on the received DCI.
Yang teaches that “receive downlink control information (DCI) (Yang, in at least [0022]: … in a manner of indication through physical layer downlink control information (DCI) signaling); determine a priority of upcoming downlink data based on the received DCI (Yang, in at least [0049]: … the predetermined priority level is determined through at least one of: a traffic type; indication through physical layer downlink control information (DCI) signaling; predefinition; different signals; different channels; or different beams).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Yang’s teaching in the unit of Chen so that the interfered WTRUs may determine the priority of the downlink data according to the priority determined in the received DCI.

Claims 12-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180041889) and Yang (US 20190373635) in view of Zhang (US 20110019776).

Regarding claim 12, Chen and Yang teach that features of claim 11, but do not expressly teach that The first WTRU of claim 11, further comprising determining one or more resources for the IMRS transmission based on the received DCI.
Zhang teaches that “The first WTRU of claim 11, further comprising determining one or more resources for the IMRS transmission based on the received DCI (Zhang , in at least [0006], lines 5-7: … WTRU may use WTRU-specific reference signals (RSs) defining transmit (Tx) antenna port 5 to demodulate the received data. The eNodeB uses one of two DL control information (DCI) formats for DL grants to the WTRU (DCI format 1 and 1A). DCI format 1 may be used for data using beamforming. This DCI may use resource allocation types 0 and 1).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Zhang’s teaching in the unit of Chen and Yang so that DCI format 1D may be used for MU-MIMO data. This DCI may use resource allocation types 0 and 1, and also may include precoding and power offset information. DCI format 1A may be used to allow a fallback to Tx diversity ([0007]).

Regarding claim 13, Zhang further teaches that “The first WTRU of claim 11, further comprising selecting a transmit beam for the IMRS transmission based on the received DCI (Zhang , in at least [0006], lines 5-7: … WTRU may use WTRU-specific reference signals (RSs) defining transmit (Tx) antenna port 5 to demodulate the received data. The eNodeB uses one of two DL control information (DCI) formats for DL grants to the WTRU (DCI format 1 and 1A). DCI format 1 may be used for data using beamforming. This DCI may use resource allocation types 0 and 1).”

Regarding claim 15, Zhang further teaches that “The first WTRU of claim 11, further comprising receiving the upcoming downlink data from the second WTRU using a receive beam that is selected based on the received DCI (Zhang , in at least [0006], lines 5-7: … WTRU may use WTRU-specific reference signals (RSs) defining transmit (Tx) antenna port 5 to demodulate the received data. The eNodeB uses one of two DL control information (DCI) formats for DL grants to the WTRU (DCI format 1 and 1A). DCI format 1 may be used for data using beamforming. This DCI may use resource allocation types 0 and 1).”

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 20180041889), Yang (US 20190373635), and Zhang (US 20110019776) in view of Kwak (US 20150282001).

Regarding claim 14, Chen, Yang, and Zhang teach that features of claim 13, but do not expressly teach that The first WTRU of claim 13, wherein the selected transmit beam is symmetric to a receive beam selected to receive the upcoming downlink data.
Kwak teaches that “The first WTRU of claim 13, wherein the selected transmit beam is symmetric to a receive beam selected to receive the upcoming downlink data (Kwak, in at least Figs. 1A & 1B: 114 #6 transmitting beam 132, which is axis-symmetric).”
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Kwak’s teaching in the unit of Chen, Yang, and Zhang so that the weighting vector for beamforming is simpler than asymmetric beamforming which also requires more processing power.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosures. See attached PTO-892 for further state of the art references.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONG-CHANG SHIUE whose telephone number is (313)446-6552.  The examiner can normally be reached on Monday-Friday; 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 5712727867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DONG-CHANG SHIUE/Primary Examiner, Art Unit 2648